Citation Nr: 0943988	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  03-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 10 
percent, for a left shoulder disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the RO denied an 
increased (compensable) rating for a left shoulder disability 
and declined to reopen a claim for service connection for a 
low back disability.  

A transcript of a January 2005 hearing before the undersigned 
Board Member has been associated with the claims file.  

In June 2005, the Board reopened the issue of entitlement to 
service connection for a low back disability and remanded the 
issues on appeal to the RO for additional development.  In 
May 2009, new evidence was submitted and in a July 2009 
rating decision, the Appeals Management Center in Washington, 
D.C., granted a rating increase, to 10 percent, for the 
Veteran's left shoulder disability.  A July 2009 supplemental 
statement of the case continued the 10 percent rating for the 
left shoulder disability and denied service connection for a 
low back disability.  

The issue of entitlement to service connection for a low back 
disability addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's left shoulder disability is not more than 
"moderate," is manifested by pain and limitation of 
motion/function which exceeds the shoulder level in forward 
flexion and abduction, that there is no additional functional 
impairment due to additional weakness, excess fatigability, 
incoordination or instability. 

2.  The schedular evaluation for the left shoulder tear of 
the supraspinatus muscle is not inadequate.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
a left shoulder disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 
4.56, 4.71a, Diagnostic Code (DC) 5201, § 4.73, DC 5304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's left shoulder claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled the 
Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet.App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

November 2002, October 2005 and June 2006 letters satisfied 
the first Vazquez-Flores element, indicating that 
substantiation of the claim required medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  The second Vazquez-Flores element was satisfied 
in a December 2006 letter, describing the ratings schedule 
and its function.  The third Vazquez-Flores element was 
satisfied in the June and December 2006 letters, which 
provided examples of some of the types of medical and lay 
evidence which could be submitted in support of the claim.  
Although not all of the notice letters were sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in October 2005, the claim was readjudicated, 
and a supplemental statement of the case (SSOC) was 
promulgated, most recently in July 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The Board concludes that 
the first element of Quartuccio is met.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2002 satisfied the duty to notify 
provisions for Quartuccio elements two and three.  Id.  A 
subsequent October 2005 also satisfied these requirements.  
In sum, the Board finds that the requirements of Quartuccio 
are met and that the VA has discharged its duty to notify.  
See id.  

The Board also concludes VA's duty to assist has been 
satisfied.  VA has a duty to assist in obtaining relevant and 
adequately identified records.  See Loving v. Nicholson, 19 
Vet. App. 96, 102 (2005).  The Veteran's service, VA, and 
private treatment records have been obtained to the extent 
possible.  The Veteran's worker's compensation claims file 
from the Department of Labor has been associated with the VA 
claims file.  The Board notes that the Veteran's treatment 
records from the Fort McPherson, GA facility have not yet 
been obtained.  The June 2005 Board remand instructed the RO 
to request and obtain the Veteran's complete medical 
treatment records.  The RO requested the Veteran's treatment 
records, since 2000, from the Fort McPherson, GA medical 
facility, in December 2005.  A January 6, 2006, response 
indicates that Fort McPherson does not maintain records over 
three years old and that the Veteran had not been seen since 
2000.  A letter received January 11, 2006, from the Dwight 
Eisenhower Army Medical Center also noted that the Veteran 
was last seen at the Fort McPherson, GA facility in 2000.  
The Eisenhower Army Medical Center sent a set of records 
which constitutes all the medical records in their possession 
relating to the Veteran.  The Veteran indicates that he 
sought treatment for his back disability at Fort McPherson.  
There is no indication that these records pertain to the 
shoulder.  An April 2008 record request response from the 
Defense Personnel Records Image Retrieval System, stated that 
the Veteran's Fort McPherson medical records had not been 
retired to the NPRC.  The Board is not aware of another 
facility which could be in possession of the records from 
Fort McPherson.  The Board finds that all reasonable efforts 
to obtain records in Federal possession have been made.  See 
38 C.F.R. § 3.159(d).  The RO also sent the Veteran a March 
2008 letter indicating that requests for the Fort McPherson 
records were ongoing and that he should submit any such 
records in his possession.  The July 2009 Supplemental 
Statement of the Case described the actions of the RO and the 
Fort McPherson records did not appear on the list of evidence 
considered.  The Board finds that the Veteran had 
constructive knowledge that the RO had been unable to obtain 
the Fort McPherson records.  See 38 C.F.R. § 3.159(e).  The 
Board concludes that any error is not prejudicial as no other 
alternative source of records has been identified which could 
change the outcome of this case.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The Veteran was provided a VA examination in May 2009 in 
connection with his claim.  38 C.F.R. § 3.327(a).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein, contains a description of the 
history of the disability at issue, documents and considers 
the Veteran's complaints and symptoms, and addresses the 
manifestations of the disability relevant to a higher 
disability rating.  The Veteran has not reported receiving 
any recent treatment specifically for this condition (other 
than at VA and the private treatment mentioned above, records 
of which are in the file).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The May 2009 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

Left Shoulder Disability

In this case, the Veteran contends that his left shoulder 
disability should be evaluated as higher than 10 percent 
disabling.  The Veteran reported pain in the left shoulder 
with limited motion and function at and above shoulder level.  
See June 2005 hearing transcript. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, the Veteran's left shoulder disability is rated 
under Diagnostic Code 5301 for the non-dominant arm.  The 
Veteran's disability has been assigned a 10 percent rating 
for "moderate" disability.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

DC 5301 provides for evaluation of MG I, the extrinsic 
muscles of the shoulder girdle: (1) trapezius; (2) levator 
scapulae; and (3) serratus magnus.  Functions affected 
include upward rotation of scapula, and elevation of arm 
above shoulder level.  Under DC 5301, a 10 percent rating is 
warranted for a "moderate" disability.  A 20 percent rating 
is warranted for a "moderately severe" disability of the 
non-dominant side.  A 30 percent rating is warranted for a 
"severe" disability of the non-dominant side.

Diagnostic Code 5304 applies to injuries to Muscle Group IV, 
the intrinsic muscles of the shoulder girdle, to include the 
supraspinatus, infraspinatus and teres minor, subscapularis, 
and coracobrachialis. The function of these muscles is 
stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket, abduction, and outward 
rotation and inward rotation of the arm. For the dominant 
arm, Diagnostic Code 5304 provides for a noncompensable 
evaluation for a slight disability, a 10 percent evaluation 
for a moderate disability, a 20 percent evaluation for a 
moderately severe disability, and a 30 percent evaluation for 
a severe disability.  For the non-dominant arm, Diagnostic 
Code 5304 provides for a 10 percent evaluation for a 
"moderate" disability and a 20 percent evaluation for a 
"moderately severe" or "severe" disability.

The Veteran was evaluated at a May 2009 VA examination, as 
discussed below.  The examiner reviewed the medical records, 
including a 2007 MRI.  The report specifically states that 
the Veteran has a full thickness tear of the left 
supraspinatus.  The Board finds that the appropriate muscle 
group to rate the disability is MG IV, not MG I.  As the 
Veteran's moderate disability results in a 10 percent rating 
under either DC, the Board concludes that the Veteran is not 
prejudiced by this change.  

VA defines the terms "moderate," "moderately severe," and 
"severe" for the evaluation of muscle disabilities.  38 
C.F.R. § 4.56(d) (2009).  For a moderate disability, the type 
of injury is a "through and through penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection."  38 
C.F.R. § 4.56(d)(2)(i).  The history and complaint would show 
"service department record or other evidence of in-service 
treatment for the wound," as well as record of consistent 
complaint regarding one or more of the cardinal signs and 
symptoms of muscle disability (loss of power, weakness, 
lowered fatigue threshold, fatigue-pain, impairment of 
coordination, and uncertainty of movement), particularly 
lowered fatigue threshold.  38 C.F.R. §§ 4.56(c), (d)(2)(ii).  
Objective findings would show exit (if present) and entrance 
scars, if present.  They would be "small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side."  38 C.F.R. § 
4.56(d)(2)(iii).

For a moderately severe disability, the type of injury would 
be a "through and through or deep penetrating wound by small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring."  38 C.F.R. § 4.56(d)(3)(i).  
The history and complaint would show "service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound," with report of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, as discussed above, and, if present, the 
inability to keep up with employment requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  Objective findings would indicate entrance 
and exit (if present) scars indicating the track of the 
missile through one or more muscle groups.  There would also 
be "indications of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side."  
Strength and endurance tests would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  The guidelines take into consideration 
the type of injury, the history and complaints as well as 
objective findings.  

The evidence in this case shows the Veteran is service-
connected for residuals of a torn left supraspinatus muscle 
in the rotator cuff, sustained during service, with a 10 
percent disability rating under Diagnostic Code 5301.  As 
discussed, the Board has changed the Diagnostic Code to 5304 
and will evaluate the Veteran under that Code.  

Private and VA treatment records from 2001 to 2009 show 
multiple occasions of treatment for the left shoulder.  

The Veteran had no treatment for the left shoulder between 
February 2001 and November 2002.  The rotator cuff tear 
syndrome was merely noted on his active problem list.  A 
November 2002 VA examination report showed the Veteran's left 
shoulder joint was within normal limits.  Active range of 
motion testing showed full range of motion with flexion to 
180 degrees, abduction to 180 degrees, and rotation to 90 
degrees.  The examiner noted that range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination and there was no ankylosis.  
Diagnostic testing showed a history of fracture deformity 
which did not appear acute and there was no evidence of acute 
tissue loss, injury, or significant degenerative change.  
There is no notation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  

The Veteran had a notation of disorders of the bursae and 
tendons in the shoulder and positive shoulder arthrogram or 
MRI for a rotator cuff tear on his active problem list with 
VA in 2006.  In January 2006, the list was modified to 
reflect that the bursae and tendons disorders had resolved.  
A treatment note, also from January 2006, reflects that the 
Veteran reported no pain in his left shoulder.  A May 2006 
private X-ray report noted left shoulder pain since the 
Veteran fell down the stairs.  The examiner reported no 
evidence of significant bone or joint abnormality of the left 
shoulder.  An August 2006 VA treatment record noted left 
shoulder abduction limited to 120 degrees with no synovitis 
or joint deformity.  A September 2006 VA treatment record 
assessed left shoulder bursitis with severe pain and signs of 
impingement with difficulty functioning.  The examiner 
prescribed pain medication and physical therapy.  At that 
time, the Veteran had forward flexion to 100 degrees and 
abduction to 90 degrees passively, with active range of 
motion being less, with significant pain in the shoulder.  
The Veteran was given an injection of Marcaine and Depo-
Medrol which successfully reduced the pain within minutes.  
The diagnosis was subacromial bursitis.  

The Veteran began occupational therapy in 2006.  A November 
2006 occupational therapy report indicates that the Veteran 
had severe problems of the left shoulder, with a "severely" 
limited range of motion.  The Veteran denied being able to do 
home exercises due to pain.  Shoulder flexion was to 40 
degrees, external rotation was to 50 degrees and internal 
rotation was sacral.  

VA treatment records from 2007 also showed complaints of left 
shoulder pain with limited motion and injection treatments 
for pain.  Specific measurements of the range of motion in 
abduction or forward flexion were not recorded.  A January 
2007 note indicates that the Veteran had painful and limited 
motion of the left shoulder, but no measurement is of record.  
In February 2007, the Veteran underwent an MRI for the left 
shoulder, which showed impingement and the rotator cuff tear.  
In April 2007, the Veteran had an orthopedic surgery 
consultation after complaining of worsening pain.  The 
Veteran complained that working and showering were difficult 
due to the pain.  The background states that prior injections 
and therapy had been unsuccessful in improving his symptoms.  
On examination, the Veteran was noted to have some mild 
tenderness to palpation.  The Veteran also had active forward 
flexion to 165 degrees, external rotation to 50 degrees and 
internal rotation to L1.  There are no abduction range of 
motion measurements, but strength was 4+/5.  Strength for 
external and internal rotation was 5/5.  Arm drop was 
negative.  Conservative treatment was recommended.  The 
Veteran had a follow-up in July 2007, where similar findings 
were reported.  He was discharged from the orthopedic 
service.  Finally, a January 2008 treatment note showed 
tenderness on palpation and decreased range of motion, 
without recorded measurement.  

The Veteran's worker's compensation file was developed for 
the right shoulder, lower back and lower extremities, due to 
a 1998 motor vehicle accident.  The file also shows some 
evaluation for the left shoulder.  A March 2005 evaluation 
report states that the left shoulder range of motion caused 
mild pain.  All extremities had 5/5 muscle strength with  
normal tone, bulk and consistency.  Neurological testing for 
the upper extremities was normal.  A May 2005 treatment note 
states that the Veteran did not have much pain in the left 
shoulder region.  A February 2006 evaluation also evaluated 
the left shoulder.  The report states that the examiner was 
unable to perform a full evaluation due to resistance and 
guarding when the arm was moved beyond 40 degrees of 
abduction or rotation.  The doctor stated that the Veteran 
may have some problems with overhead elevation, but he was 
not certain because he was unable to examine the Veteran and 
had no prior information.  The Veteran was seen by a 
chiropractor in May and June 2006.  The associated records 
show that the Veteran complained of left shoulder pain, 
occasionally severe, with decreased range of motion, but no 
recorded measurements.

In May 2009, the Veteran was afforded a VA examination to 
determine the current level of his shoulder disability.  The 
Veteran reported to the examiner that he had discomfort in 
the left shoulder, but with only minimal pain for long 
periods of time.  He reported that the pain increased when he 
used the shoulder for something awkward or physically 
strenuous.  Aggravating factors were overuse and relieving 
factors were rest.  The Veteran reported no evidence of 
flare-ups.  The examiner noted a 2007 MRI which confirmed the 
presence of a full thickness tear near the insertion of the 
supraspinatus muscle.  The examiner noted that there was a 
minimal amount of disability in the left shoulder and pain 
when he uses it above a right angle or in a forward position, 
but at other times the shoulder is usable and comfortable.  
Range of motion testing revealed limitation of motion with 
abduction to 120 degrees, flexion to 120 degrees, internal 
rotation to 70 degrees and external rotation to 60 degrees.  
The examiner noted a painful arch indicating rotator cuff 
problems.  There was evidence of pain on motion, but no 
evidence of weakness, excess fatiguability, incoordination or 
instability and no additional loss of motion with repeat 
testing.  X-ray findings of the shoulder joint were normal.  
The examiner noted no problems with impingement of the 
humerus with episodes of dislocation of the shoulder and no 
impairment of the clavicle, scapula or acromioclavicular 
joint.

Based on a complete review of the medical evidence of record, 
the Board finds that an increased rating, in excess of 10 
percent is not warranted for the Veteran's left shoulder 
disability under DC 5301.  See 38 C.F.R. § 4.73, DC 5301.  In 
this regard, the evidence of record primarily shows residuals 
of a torn left rotator cuff which causes limitation of 
motion/function with pain when using the arm at and above a 
90 degree angle and when using the left shoulder strenuously.  
Based on the original injury, the Veteran did not suffer a 
penetrating wound.  Those portions of the muscle injuries 
guidelines describing missile track and scarring are thus 
inapposite to this case.  The record does not reveal organic 
changes of the muscle and contains only one reference to 
slightly diminished strength.  The Veteran does have some 
residuals of pain and weakness.  There is no evidence of 
degenerative changes in the shoulder joint and no tissue 
loss.  There is no notation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  There is no atrophy of the left supraspinatus.  
Furthermore, the 2009 examiner's characterization of the 
Veteran's current disability was "minimal" with no 
impingement of the humerus and no impairment of the clavicle, 
scapula or acromiclavicular joint.  The preponderance of the 
evidence does not show evidence of a "moderately severe" or 
"severe" disability which would warrant a rating higher 
than 10 percent of the non-dominant arm.  The Board finds 
that the Veteran's left supraspinatus (rotator cuff) tear 
disability is of no more than moderate degree.  Thus, a 
higher rating is not warranted under Diagnostic Code 5304.  

The Board has also considered other potentially applicable 
rating codes pertinent to the shoulder, which may provide a 
basis for assigning a separate evaluation include Diagnostic 
Codes 5200, 5201, 5202, and 5203.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203 (2009).  On review, there 
is no evidence of ankylosis of the scapulohumeral joint, or 
fibrous union of the humerus, or impairment of the 
clavicle/scapula, thus a higher evaluation is not warranted 
under Diagnostic Codes 5200, 5202, or 5203.  

Under DC 5201, limitation of motion to shoulder level in the 
major or minor extremity warrants a 20 percent evaluation.  
Limitation of motion to midway between side and shoulder 
level in the major extremity warrants a 30 percent 
evaluation.  Limitation of motion to 25 degrees from the side 
in the major extremity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2009).  In determining 
whether the Veteran had limitation of motion to shoulder 
level, it is necessary to consider reports of forward flexion 
and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 
314-16 (2003).

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 
180 degrees; internal rotation 0 to 90 degrees; and external 
rotation 0 to 90 degrees.  Lifting the arm to shoulder level 
is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2009).

As noted above, the medical evidence of record shows the 
Veteran has flexion and abduction above 90 degrees with pain 
and internal and external rotation are limited to less than 
90 degrees without pain.  See 2006 treatment records; May 
2009 VA examination.  The February, September and November 
2006 evaluation show impairment of range of motion to below 
the shoulder level with complaints of severe pain.  The 
notations from January and August 2006 and April 2007 show 
either no pain at all, or a range of motion which greatly 
exceeds the shoulder level.  The Board notes that the Veteran 
was diagnosed with subacromial bursitis in September 2006, a 
condition for which he is not service connected.  The 
September and November 2006 VA treatment records support some 
indications of painful motion, but not that the Veteran was 
guarding or resisting motion in the shoulder due to the left 
supraspinatus tear.  The doctor at the February 2006 
evaluation also indicated that the Veteran may have some 
overhead elevation problems, but he was uncertain.  The May 
2009 examiner noted a minimal amount of disability in the 
left shoulder and pain when used above a right angle or in a 
forward position.  This examination report is consistent with 
the 2002-2005 and 2007-2008 evidence and the Board places 
more probative value on it than the February 2006 report, 
particularly as the May 2009 examiner reviewed the Veteran's 
medical history.  On this examination, the Veteran's left 
shoulder disability range of motion of the arm at the 
shoulder level exceeds the shoulder level in forward flexion 
and abduction by 30 degrees.  

Diagnostic Code 5201 allows for a 20 percent disability 
rating for limitation of motion of the arm at shoulder level.  
The Veteran's range of motion was nearly full in November 
2002.  He had mild or no pain in the shoulder in 2005 and 
early 2006.  Diminution of range of motion was noted 
beginning in February 2006, with inconsistent results through 
April 2007.  Three evaluations report range of motion 
findings at or below the shoulder level.  These are 
interspersed with records showing no pain in the shoulder at 
all or a nearly complete range of motion.  The April 2007 
note indicates that the Veteran stated that his treatment in 
September and November 2006 had been ineffective and that his 
condition had worsened.  At the same time, the results on 
examination were dramatically better.  This indicates to the 
Board some level of inconsistency in what the Veteran 
reported to doctors.  Overall, the Board finds that the 
preponderance of the evidence shows that the Veteran's left 
shoulder ranges of abduction and forward flexion exceed 
shoulder level in abduction and forward flexion.  
Accordingly, a rating in excess of 20 percent rating is not 
warranted under DC 5201 for the Veteran's current shoulder 
disability.  See 38 C.F.R. § 4.71a, DC 5201 (2009).  The 
Board recognizes that diminution of the range of motion has 
occurred between November 2002 and May 2009.  This diminution 
is simply not sufficient to meet the criteria for a higher 
rating.  

The Board has also considered the rule of DeLuca, supra.  The 
evidence of weakness, excess fatigability, incoordination or 
instability causing additional limitation of motion/function 
is present in the Veteran's February, September and November 
2006 evaluations.  These span nine months and are immediately 
preceded by a January 2006 evaluation without such complaints 
and followed by April and July 2007 and May 2009 evaluations 
without such complaints.  They are also broken up by specific 
August 2006 findings of no pain and some limitation of 
motion, exceeding the shoulder level.  The Veteran has some 
tenderness on palpation, a finding of slight muscle weakness, 
and occasional flare ups of pain in the shoulder.  These have 
been considered in the award of a 10 percent for a 
"moderate" muscle injury disability.  The Board finds that 
the preponderance of the evidence shows that any additional 
functional impairment has either already been compensated, or 
does not constitute an increase in severity.  A higher rating 
is not warranted under the rule of DeLuca.  See id.

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
shoulder disability with the established criteria found in 
the rating schedule for the shoulder and arm shows that the 
rating criteria set forth in DC 5201 reasonably describes the 
Veteran's disability level and symptomatology.  Therefore, 
the Board finds that no basis exists for the assignment of an 
extraschedular rating in excess of 20 percent for a shoulder 
disability under Diagnostic Code 5201.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are also appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, the 
criteria for a higher rating have at no time been met.  
Therefore, staged ratings are not appropriate.  

In sum, the Board finds that preponderance of the evidence 
shows that the left supraspinatus tear disability is no more 
than moderate in degree, that the Veteran's left shoulder 
range of motion exceeds shoulder level in forward flexion and 
abduction, that there is no additional functional impairment 
due to additional weakness, excess fatigability, 
incoordination or instability, and that the schedular 
evaluation is not inadequate.  Thus, the Board conclude that 
the criteria for a higher rating under DC 5304 and DC 5201 
are not met, the Veteran has no additional functional 
impairment requiring a higher rating under DeLuca, and that 
referral for an extraschedular evaluation is not warranted.  
As such, the Board finds that the preponderance of the 
evidence is against the Veteran's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 10 percent for a left shoulder 
disability is denied.


REMAND

Unfortunately, the Board finds a remand necessary because the 
AMC has not substantially complied with the Board's prior 
June 2005 remand.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (the Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The 
Court further held that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders.  
Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

In addition, the June 2005 Board remand ordered a new VA 
examination to determine the severity of the Veteran's 
shoulder disability and to determine whether the Veteran's 
low back disability was related to service.  With regard to 
the Veteran's low back disability, the May 2009 examiner 
reviewed the service records and noted treatment for back 
pain in 1991 and 1992 in service as well as the Veteran's 
recounted history of back pain in service, to include being 
put on physical profile.  However, the examiner based his 
rationale for his medical opinion on the fact that the 
Veteran had only one episode of treatment for back pain while 
in service.  By contrast, the service records indicate 
multiple occasions of treatment for back pain.  Specifically, 
the Veteran was treated for back pain in 1976, 1977, 1978, 
1979, 1980, 1991 and 1992.  The records show the Veteran was 
even placed on physical profile in 1976 due to low back pain.  
Furthermore, the examiner noted at least two episodes of back 
pain in service in the VA examination report.  Therefore, the 
rationale for the examiner's opinion, is not based on the 
Veteran's accurate medical history and contradicts the 
evidence of record.  Thus, it cannot be relied upon by the 
Board and a new VA medical opinion is needed in order to 
adjudicate the claim.


Accordingly, the case is REMANDED for the following action:

1.  The entire claims file should be 
returned to the May 2009 VA examiner noted 
above, or any other acceptable VA 
examiner, for the purpose of determining 
the nature and etiology of the Veteran's 
currently manifested lumbar spine 
disability.  The claims folder, including 
a copy of this remand, must be made 
available to the examiner prior to his 
review.  Following a review of the claims 
folder and this remand, the examiner 
should be requested to express opinions on 
the following: 
	
Whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently manifested disability 
of the lumbar spine (1) existed during 
active service, or (2) is related to 
event(s) during active service, or (3) is 
related to some other etiologic cause?

2.  Following completion of the foregoing, 
the RO should readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The Veteran and his representative should 
be allowed an appropriate period of time 
for response

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


